Mr. Justice Cartwright delivered the opinion of the court: The plaintiffs in error, Edwin E. Graves and Roy F. Hull, were charged in the criminal court of Cook county by an indictment containing eight counts with conspiracy to injure and destroy buildings of persons, firms and corporations engaged in business, by exploding and causing to be exploded dynamite and other explosives and to injure and destroy the business of such persons, firms and corporations and to inflict bodily injury on the employees of such persons, firms and corporations. In some of the counts of the indictment they were charged, in general terms, with conspiracy to injure and destroy such buildings, and in others they were charged with conspiracy to injure and destroy certain buildings used and occupied by various persons, firms and corporations engaged in the manufacture of furniture, by exploding and causing to be exploded dynamite at and near such buildings, and also to compel, by threats and intimidation, persons employed by such persons, firms and corporations to quit their work and employment under penalty of great bodily injury. In some counts they were charged with conspiring to inflict great bodily injury on various named persons. There was a verdict as to each defendant, finding him guilty as charged in the indictment and fixing his punishment at imprisonment in the penitentiary and a fine of $2000. A motion in arrest of judgment was made by each defendant on the ground that the period of imprisonment had not been fixed by the jury. The motion was overruled and the defendants were sentenced to imprisonment for a period not exceeding the maximum term fixed by the statute. They sued out a writ of error from the Appellate Court for the First District and that court affirmed the judgment. A further writ of error has brought the record to this court for review. The only question presented for decision arose under the motion in arrest of judgment. That question is whether the law fixed no minimum term of imprisonment so that the jury were bound to fix the term, or whether the minimum term was one year, bringing the imprisonment within the terms of the Parole act. By that act the legislature adopted the principle and policy of indeterminate sentences not exceeding the maximum term prescribed by the statute for the particular crime, but it was only applicable to crimes where the minimum term was not less than one year. Under the Parole act there remained many crimes denounced by the Criminal Code where no minimum term of imprisonment was fixed, and such crimes did not come within the terms of the act. This was decided as to the crime of conspiracy on June 18, 1919, in the case of People v. Moses, 288 Ill. 281. There was then, pending in the legislature an act known as House Bill No. 621, and the act was passed and was approved on June 28, 19x9. The act was a practical review of the Criminal Code and amended twenty-one sections in which no minimum term of imprisonment was fixed, bringing them all within the Parole act by fixing a minimum term of one year. (Laws of 1919, p. 427.) The act included section 46, which had prescribed the punishment for conspiracy at imprisonment in the penitentiary not exceeding five years or a fine not exceeding $2000, or both, but fixing no minimum term of imprisonment. It is beyond question that the intention of the legislature was to bring all the crimes mentioned in the twenty-one sections within the Parole law as a settled and established policy. Disregarding that intention, Senate Bill No. 573 was passed at the same session of the legislature and approved on June 30, 1919, amending section 46 but using the same language concerning punishment as the section contained before the amendment. The acts are inconsistent, so that both cannot be given effect, but it is clear that the only purpose of Senate Bill No. 573 was to exempt farmers, fruit growers and other like classes from punishment by providing that their arrangements should not be construed as injurious to the public trade. The question of the construction of the two acts and the legislative intent has been considered in the case of People v. Lloyd, (post, p. 23,) where it has been held on the clearest grounds that the legislative intent was to bring section 46 under the Parole act. We are satisfied with the reasons there given for upholding and enforcing the manifest intention of the legislature, and the judgment in this case being in accordance with the law, the court did not err in overruling the motion in arrest. The judgment of the Appellate Court is affirmed. Judgment affirmed.